UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7356



RUBY DADE,

                                              Plaintiff - Appellant,

          versus


TAMMY ESTEP, Superintendent, PCU #13; CYNTHIA
EVANS, Major, PCU #13; TIMOTHY LOGAN, Coun-
selor, Grievance Coordinator,

                                           Defendants - Appellees,

          and


POCAHONTAS CORRECTIONAL UNIT; RONALD ANGELONE,
Director of Corrections; WILLIAM BUCK ROGERS,
Regional Director,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-00-712-AM)


Submitted:   October 24, 2001          Decided:     December 12, 2001


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ruby Dade, Appellant Pro Se. William W. Muse, Assistant Attorney
General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ruby Dade appeals from the district court’s order granting

summary judgment in favor of Appellees and denying relief on her

complaint filed pursuant to 42 U.S.C.A. § 1983 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Dade v. Pocahontas Corr. Unit, No. CA-

00-712-AM (E.D. Va. filed July 19, 2001; entered July 23, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2